The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Invention I, Species I, and Claims 1-4, 9-10 in the reply filed on 3/27/2017 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first semiconductor circuit and the second semiconductor circuit have the same orientation of sides must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiners note: fig 1 shows that 106A is positive on top while 106B is negative on top, which contradicts claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-10, 20-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly amended limitations of claim 1 contradict the originally filed disclosure since claim 1 requires that ‘the first semiconductor circuit and the second semiconductor circuit have the same orientation of sides’, while claim 1 also requires that the planar terminals be connected to the top sides of the respective semiconductor circuits, and claim 20 requires that the first planar terminal is positive while the second planar terminal is negative.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 9-10, 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the the first semiconductor circuit and the second semiconductor circuit have the same orientation of sides’, while claim 1 also requires that the planar terminals be connected to the top sides of the respective semiconductor circuits, and claim 20 requires that the first planar terminal is positive while the second planar terminal is negative. One of ordinary skill in the art is confused as to how the first semiconductor circuit and the second semiconductor circuit have the same orientation of sides while one is positive on top while the other is negative on top, especially in view of Applicants arguments against Yoshioka filed 7/14/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 9, 10, 20-22, 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (US 20170352629 A1, hereinafter Fukumoto) in view of Yoshioka (US 6255672 B1, hereinafter Yoshioka)

1. Fukumoto teaches a semiconductor device (fig 8) comprising:
a housing (1, fig 8);
a substrate (602, fig 8) inside the housing;
a first semiconductor circuit (one instance of 4, 5, 7) disposed on the substrate (602);
a second semiconductor circuit (another instance of 4, 5, 7) disposed on the substrate (602), wherein the first semiconductor circuit and the second semiconductor circuit each have a top side and a bottom side, and wherein the first semiconductor circuit and the second semiconductor circuit have the same orientation of sides (fig 8);
a first planar terminal (601, 8, fig 8) comprising:
a first portion (601) of the first planar terminal electrically connected to the first semiconductor circuit, and a second portion (8) of the first planar terminal extending away from the housing (fig 8); and
a second planar terminal (2) comprising:
a first portion (203) of the second planar terminal electrically connected to the top side of the second semiconductor circuit (fig 8), a second portion of the second planar terminal extending away from the housing (portion of 2 which extends to the left of fig 8), and a third step shaped portion (portion which includes 202, fig 8) of the second planar terminal positioned between the first portion of the second planar terminal and the second portion of the second planar terminal, 



Yoshioka fig 4 teaches at least a second portion of a first planar terminal (10a) and at least a second portion (top of 10b) of the second planar terminal are stacked in a direction that is normal to the substrate (vertical direction of fig 4) such that the second planar terminal overlays on top of the first planar terminal (fig 4), and wherein the second portion of the first planar terminal and the first portion of the second planar terminal are coplanar (see annotated fig 4)


    PNG
    media_image1.png
    452
    977
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Yoshioka into the device of Fukumoto. The ordinary artisan would have been motivated to modify Fukumoto in the above manner for the purpose of using two electrodes for a larger combined current capacity and combined heat capacity (see Yoshioka col 1 lines 26-33).


2. (Currently Amended) Fukumoto and Yoshioka teaches the semiconductor device of claim 1, wherein Fukumoto teaches the first semiconductor circuit and the second semiconductor circuit are positioned in a common plane on top of the substrate (fig 8), wherein the first portion (601) of the first planar terminal abuts the first semiconductor circuit, and wherein the first portion (203) of the second planar terminal is parallel to and offset from the second portion (portion of 2 which extends to the left of fig 8) of the second planar terminal thereof by the third step shaped portion (portion which contains 202) of the second planar terminal (fig 8) and wherein the first portion of the second planar terminal abuts the second semiconductor circuit (fig 8).

4.    (Currently Amended) Fukumoto and Yoshioka teaches the semiconductor device of claim 2, Fukumoto further comprising an electrical insulation layer (1) disposed between the first planar terminal and the second planar terminal (fig 8 shows 1 between 2 and 8).

9.    (Currently Amended) Fukumoto and Yoshioka teaches the semiconductor device of claim 1, wherein the first planar terminal and the second planar terminal are overlaying for most of their respective surface areas (Fukumoto Fig. 5 and Yoshioka fig 4).

10.    (Currently Amended) Fukumoto and Yoshioka teach the semiconductor device of claim 1, wherein the first planar terminal and the second planar terminal has a width that is at least 70% of a width of the semiconductor device (Yoshioka figs 3, 7)


20.    Fukumoto and Yoshioka teaches the    semiconductor device    of claim    1,    wherein the    first planar terminal is a positive terminal, and wherein the second planar terminal is a negative terminal (abstract of Yoshioka recites ‘The positive and control electrodes of one of the semiconductor switching elements are joined to the board, and the negative electrode of the other semiconductor switching element, which faces in a direction opposite to that of one of the semiconductor switching elements, is joined to the board’).


21.  Fukumoto and Yoshioka teaches the semiconductor device of claim 1, wherein Fukumoto teaches the first semiconductor circuit and the second semiconductor circuit comprise silicon (paragraph 0005).


22.    Fukumoto and Yoshioka teaches the semiconductor device of claim 1, wherein Fukumoto teaches the third step shaped portion is formed by stamping or bending (paragraph 0065).


24.    Fukumoto and Yoshioka teach the semiconductor device of claim 1, wherein Yoshioka teaches that the first portion of the first planar terminal is directly electrically connected to the first semiconductor circuit (Yoshioka figs 5, 6), and wherein the first portion of the second planar terminal is directly electrically connected to the second semiconductor circuit (Yoshioka figs 5, 6).


25.    Fukumoto and Yoshioka teach the semiconductor device of claim 1, wherein Yoshioka teaches that the second portion of the first planar terminal and the second portion of the second planar terminal both extend away from the housing on the same side of the housing in a stacked configuration (Yoshioka figs 5, 6; Muller fig 10).


26.    Fukumoto and Yoshioka teach the semiconductor device of claim 1, wherein Yoshioka teaches that at least the second portion of the first planar terminal is situated on one horizontal plane and at least the second portion of the second planar terminal is situated on another horizontal plane (Yoshioka figs 5, 6).




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (US 20170352629 A1) in view of Yoshioka further in view of Harada (US 20130119908 A1, hereinafter Harada)

Regarding claim 3, Fukumoto and Yoshioka teach the semiconductor device of claim 2, but fail to teach that the housing has a common opening through which the second portion of the first planar terminal and the second portion of the second planar terminal extend away from the housing 
Harada teaches that the housing has a common opening through which a first planar terminal and a second planar terminal extend away from the housing in a stacked configuration (Harada figs 1 and figs 8a-8c show terminals sharing a common opening and stacked along a horizontal direction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the common opening as taught by Harada into the device of Fukumoto and Yoshioka. The ordinary artisan would have been motivated to modify Fukumoto and Yoshioka in the above manner for the purpose of having a simpler construction.


Claims 23, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Yoshioka, further in view of Muller (US 20080100993 A1, hereinafter Muller) 

23.   Fukumoto and Yoshioka teaches the semiconductor device of claim 1, but fails to specifically teach that the substrate is configured to direct heat away from the semiconductor device and electrically insulate at least one or more high-voltage components of the semiconductor device

Muller [0172] recites ‘This filling provides for good thermal coupling of the capacitor coil package to the hood or for good dissipation of the heat generated during operation. This filling is also used for moisture and noise protection. Other suitable fillers, especially cast bodies or resins or granules, can also be used as the filling. The granule filling is shown in FIG. llA by shading’

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermal dissipation and high power as taught by Muller into the device of Fukumoto and Yoshioka. The ordinary artisan would have been motivated to modify Fukumoto and Yoshioka in the above manner for the purpose of protecting against overheating and increasing service life (Muller [0040])


28. Fukumoto and Yoshioka teach the semiconductor device of claim 1, but fail to specifically teach that each of the first planar terminal and the second planar terminal is a single piece conductive sheet.

Muller teaches that each of a first planar terminal and a second planar terminal is a single piece conductive sheet (paragraph 0007)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Muller into the device of Fukumoto and Yoshioka. Muller mentioning copper in [0007] matches with Fukumoto [0005] which also mentions copper. The ordinary artisan would have been motivated to modify Fukumoto and Yoshioka in the above manner for the purpose of carrying a high current intensity (Muller [0007]). 



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (US 20170352629 A1) in view of Yoshioka further in view of Kobayashi (US 9270199 B2, hereinafter Kobayashi)

27. Fukumoto and Yoshioka teach the semiconductor device of claim 1, wherein the at least second portion of the second planar terminal overlays on top of the at least second portion of the first planar
terminal with only an electrical insulation layer directly between the at least second portion of
the first planar terminal and the at least second portion of the second planar terminal (Yoshioka fig 4 seems to show only air, which is an insulator).

However one may argue that air is not an insulation layer.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kobayashi into the device of Fukumoto and Yoshioka. The ordinary artisan would have been motivated to modify Fukumoto and Yoshioka in the above manner for the purpose of having a safer construction.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are made moot by the new rejections as shown above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841